Defendant has appealed from an order and judgment of the County Court of Albany County affirming the judgment of the City Court of Albany in favor of plaintiff and against defendant. The action was brought by plaintiff to recover real estate commissions in connection with the sale of real property owned by defendant. Only questions of fact are involved. Judgment and order of the County Court unanimously affirmed, with costs to the plaintiff. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.